 AMERICAN GUILD OF VARIETY ARTISTS521American Guild of Variety Artists, AFL-CIOandVarietyArtistsRepresentativesUnion.Cases23-CA-2146 and 23-CA-2410June 30, 1967DECISION AND ORDERBY CHAIRMAN MCCULLOCHAND MEMBERSFANNING AND BROWNOn April 21, 1967, Trial Examiner Robert Cohnissued his Decision in the above-entitled proceed-ing, finding that the Respondent had engaged in andwas engaging in certain unfair labor practices andrecommending that it cease and desist therefromand take certain affirmative action, as set forth inthe attached Trial Examiner's Decision. The TrialExaminer also found that the Respondent had notengaged in other unfair labor practices as alleged bythe complaint and recommended that those allega-tions of the complaint be dismissed. Thereafter, theGeneral Counsel filed exceptions to the Trial Ex-aminer's Decision and a brief in support thereof.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbrief, and the entire record in this case, and herebyadopts the findings, conclusions, and recommenda-tions of the Trial Examiner.'ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended,theNational LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner,and herebyordersthatthe Respondent,AmericanGuild ofVariety Artists, AFL-CIO, its officers,agents, andrepresentatives,shall take the action set forth in theTrial Examiner's Recommended Order.i In the absence of exceptions thereto, we adoptpro formathe Trial Ex-aminer's finding that Leon Cornman was not a supervisor within themeaningof the Act.31, 1965,by Variety ArtistsRepresentativesUnion(herein called the Charging Union orVARU)againstAmerican Guildof Variety Artists, AFL-CIO (hereincalledAGVA orRespondent).Pursuant to such charge,the General Counsel of the National Labor RelationsBoard, through the Regional Director for Region 23 ofthe Board,on November 16, 1965, issued his complaintwhich alleged,in essence,that on or about August 3,1965, the Respondent discharged its employee JosephSavarin,and thereafter failed and refused to reinstatehim, because of his membership in, and activities on be-half of, VARU,thereby violating Section 8(a)(3) and (1)of the NationalLaborRelations Act, as amended(hereincalledthe Act).The complaint also alleged that since onor about June 3, 1965, the Respondent independentlyviolated Section 8(a)(1) of the Act by engaging in acts andconduct,more fully detailed herein,which interferedwith, restrained,and coerced employees in the exerciseof rights guaranteed in Section7 of the Act.By its dulyfiled answer,the Respondent denied substantially all ofthe allegations in the complaint except admitting that itwas a labor organization engaged in representing employeesfor the purpose of collective bargaining with various em-ployers, and that it did discharge the said Savarin on orabout August3, 1965.The case came on for hearing, and was heardby TrialExaminer Robert Cohn on May 24 through June 2, 1966,_inHouston,Texas, with all parties represented. How-ever, before Decision was issued (indeed, before briefswere filed or scheduled oral argument was held),the saidRegionalDirector,on June 21, 1966, issued his com-plaint in Case 23-CA-2410, andmoved for the con-solidation of the two cases.' The substance of the secondcomplaint was that, on or about November29, 1965,Respondent violated Section 8(a)(3) and(1) of the Act bydischarging its employee Leon A. Cornman, andthereafter failed and refused to reinstate him, because ofhismembership in, and activitieson behalf of, VARU.Respondentby itsduly filed answer,admitted thedsicharge but denied the commission of any unfair laborpractices.'On June 24,1966, 1 issued a telegraphic order grantingtheGeneral Counsel's motion to consolidate. Afterseveral postponements,hearing inCase 23-CA-2410was commenced in Houston on November 29, 1966, andconcluded on December1,1966.At eachhearing allparties were given full opportunity to participate, to ex-amine and cross-examine witnesses,and to state theirposition on the issues.Counsel for General Counsel andfor the Respondent,participated in oral argument beforethe Trial Examiner in Washington,D.C., on January 5,1967.A briefhas been received from counsel for theRespondent,which has been duly considered.Upon my consideration of the entire record in thesecases, including the briefs and arguments of counsel, andupon my observation of the witnesses and their demeanorwhile testifying,Imake the following:TRIALEXAMINER'S DECISIONSTATEMENT OF THE CASEROBERT COHN,TrialExaminer:Case 23-CA-2146arises upon a charge of unfair labor practices filed August'The charge in Case23-CA-2410 was filed May 19,by VARU, andserved upon the Respondent on May 23, 19662 In each of its answers,Respondent affirmatively pled that each al-leged discriminatee was a supervisor However, it did not press nor briefthis point,nor offer any evidence thereon, regarding Savann, and I there-fore deem the issue waived as to him However,evidence was adducedon this issue regarding Cornman, and, as hereafter appears,Ihave con-sidered and resolved this issue as respects him.166 N LRB No. 67 522DECISIONSOF NATIONALLABOR RELATIONS BOARDFINDINGS ANDCONCLUSIONSITHE BUSINESSOF THE RESPONDENTThe Respondent,a national labor organization withprincipaloffices locatedinNewYork, New York, andmaintaining28 branch offices in the UnitedStates andCanada, is, and has been at all times material,engaged inrepresenting employees in the entertainmentindustry forthe purposeof collectivebargaining on their behalf withtheir employers.During an annualperiod,Respondentreceives per capita dues and initiation fees valued in ex-cess of $1 millionfromitsmembers located throughoutthe United States and has negotiated and maintained col-lective-bargaining agreementswith employershaving anannual gross in excess of$500,000, andpurchased goodsin excess of$50,000 fromoutside theState in which theyare located.'Ifind that Respondent is. andhas been atall timesmaterial herein,an employer engaged in commerce withinthe meaningof Section 2(6) and (7) of the Actand the Regional Director issued his Decision andDirection of Election on January 17, 1966.6 Meanwhile,pursuant to Jones' recommendation, Savarin wassuspended by Bailey on August 3, 1965. This suspensionwas confirmed at the next meeting of AG V A's NationalExecutive Committee in August 1965, and the committeevoted to discharge Savarin as of the date of his suspen-sion for "grossnegligence,dereliction of duty and insub-ordination " 7Cornman was relieved of his duties as branch managerinDallas on November 29, 1965, and thereupon ter-minated by the Respondent assertedly because of "grossnegligence,dereliction of duty andinsubordination " HThe General Counselarguesthat the asserted reasonsfor termination were pretextual and that the real reasontherefor was the twomen'spreeminence in the organiza-tion of the Charging Union, to which the Respondent wasopposedBEvents in Dallas and Houston, August1964throughMarch 1965II.THE LABORORGANIZATION iNVOI VEDThe complaint(Case 23-CA-2410) alleges, the answeradmits, and I find that Variety Artists RepresentativesUnion is a labor organization as defined in Section 2(5) ofthe Act 4Ili.THE ALLEGED UNFAIR LABOR PRACTICESA. Background and Settingof the/.s suesAt all times material, the two alleged discriminatees,Leon Cornman and Joseph Savarin, were Dallas branchmanagerand Houston representative, respectively, ofAGVA. During the spring of 1965, the two men, beingdissatisfiedwith their wages and working conditions,commenced organization of the Charging Union amongtheir fellow representatives and branch managers inAGVA offices located throughout the United States.Such organizational activities met with intense oppositionamong someof the executive officers of AGVA, particu-larly,as reflected by this record. Dick Jones, thenassistantnational administrative secretary ' However,Savarin and Cornman persisted in their organizational ef-forts during June and July, and apparently secured suffi-cient authorizations to warrant the filing of a petition foran election,although the exact date of such filing is notdisclosed by this record However, the record does dis-close that pursuant to such petition, a hearing was held inthe city of New York in October and November 1965,'The foregoingfindings are a synthesisof credited undemed testimonyby witness WarrenBailey in the instant case,which are corroborated bythe findings (apparently based upon stipulation)of a Trial Examiner af-firmed by the Board, in a contemporaneous Section 8(a)(5) proceeding inwhich the Boardasserted jurisdiction 1 take official notice of thisproceedingSee AmericanGuild of Variety Artists, AFL-CIO,162NLRB 1416 See also the following cases involving thisRespondent inwhich the Board assertedjurisdiction 155 NLRB 1020 and 163 NLRB457 See alsoWirtz v American Guild of Variety Artists, AFL-CIO,267F Supp 527 (D C S D N Y)See N LRBcases cited in fn 3, above'The chiefexecutive postof AGVAis denominated national adminis-trative secretary,who is charged with overseeingthe day-to-day opera-tions of theUnion From March 1965 until October 1965, this positionwas occupiedby oneWarrenBaileyFor several months priorand sub-sequent to Bailey's tenure, Jones was acting national adminstrative secre-Prior to his appointment as branch manager in DallasinAugust 1964, Leon Cornman had been branchmanager of AGVA's New Orleans office since 1960,having been orginally employed by AGVA as a represen-tative in the New Orleans office in 1959. He transferredtoDallas at the urging of Johnny Woods, then the na-tional administrative secretary of AGVA, because thingswere in a "very bad mess" in the Dallas territory." Thatis to say that the national office of AGVA had receivedreports that the night club operators and other employersin the area who employed AGVA members were not liv-ing up to the standards of employment and working con-ditions prescribed in the contracts between such opera-tors and AGVA (called Minimum Basic Agreements, orMBA's). This included such obvious things as rates ofpay and hours of work as well as conditions in thedressing rooms, payment of welfare benefits, as well asrules relating to AGVA members working with amateursor other non-AGVA members It was also pointed out toCornman by Thomas Moon, then chief of the nationalfranchise department of AGVA, that there was a bookingagent in Houston named Lillian McCardell who was ap-parently operating contrary to AGVA regulations in thatshe was acting as an exclusive booker for a night club orother establishment in that area as well as bookingAGVA members to be presented on programs with non-AG V A members, "intimidating members and clubowners, etc.""' As a result of receiving this information,Cornman changed his plans, and instead of going directlyto Dallas to take over the branch office there, he detouredtary and,as noted above, during Bailey's tenure Jones was the assistantnational administrative secretary(see table of organization,Resp Exh23)^ See Case 2-RC-14150(not reported in printed volumes)An electionwas conducted by the Board in March 1966,which resulted in thedesignationand certification of VARU asthe representativefor the pur-pose of collective bargaining of "all representatives employed by Respond-ent in its various branch offices located throughout the United States, ex-cluding all office clerical employees,guards, watchmen and supervisors asdefined in the Act"SeeAmericanGuild of VarietyArtists,AFL-CIO,162 NLRB 1416'Resp Exh 7 (p 3)HSee G C Exh 41"The Dallas territory included the States of Texas, Oklahoma, and Ar-kansas10See G C Exhs 35 and 42 AMERICAN GUILD OF VARIETY ARTISTS523through Houston, checked the clubs, spoke to the clubowners and AGVA members as well as with McCardell.He thereafter reported to Dallas and took over as branchmanager there, replacing one Martin Cavanaugh. Theonly other employee in the office was a Mrs. WilmaHughes, described as a secretary-representative, whoseduties will be detailed more fully,infra.Apparently as a result of the above-described situationinHouston, Respondent hired Joseph Savarin on orabout August 31, 1964, to be its representative in theHouston and southern Texas area. Savarin had been anentertainer and AGVA member since 1960 and hadknown Cornman in New Orleans. Upon Cornman's at-tainment of the branch managership in Dallas, he sug-gested to Woods that AGVA needed a representative inHouston because of the problems there and suggestedthat Savarin be hired. Savarin spoke to Woods by long-distance telephone while in Cornman's office, afterwhich Woods advised Cornman that he would send thenecessary papers to put Savarin on the payroll.Savarin commenced employment as AGVA's Houstonrepresentative in September 1964. As such, his dutieswere to service AGVA members in the area by handlingany complaints they may have had against a club owneror AGVA, to collect their dues, to solicit new members,to inspect the clubs with respect to dressing room facili-ties, to see that the clubs had live music to accompany theexotic dancers, to collect welfare payments from the cluboperators, and to attempt to adjust any disputes whichmight arise among the members, the club operators, andthe booking agents. 1I The situation in Houston regardingcompliance with AGVA standards for its members wasapparently as bad as Moon had described to Cornman, aspreviously set forth. Savarin, in October 1964, at a meet-ingof the Dallas Branch Executive Committee, 12reported that members in the territory were being abusedby the operators and agents, and stated that he haddiscussed with Cornman steps which would be taken tostop these abuses and bring to book all violators ofAGVA rules.There can be no doubt that by threatening such cor-rective action, Savarin incurred the wrath of some opera-tors,agents,and perhaps AGVA members in theHouston area. Thus at the December 1964 meeting of theDallas Branch Executive Committee, some complaintswere lodged against Agent Lillian McCardell for failureto sign some contracts with members. It was reportedthat "Miss McCardell defended her actions to the Boardand stated that Representative Joe Savarin is causing allthe disturbance and has not been truthful in his state-ments regarding her activities."13The cleavage between Savarin and McCardell isfurther highlighted in a report dated December 15, 1964,from Cornman to Dick Jones (G.C. Exh. 33) in which herelated that a nightclub operator in Houston namedSkeets Wilson spoke to him on McCardell's behalf. Wil-son sought Savarin's and Cornman's cooperation (or atleast nonopposition) with respect to McCardell's applica-tion for a 1965 AGVA franchise, promising that if Corn-man and Savarin would "go along," he (Wilson) wouldsee to it that "everything would go back to normal." 14Wilson also advised Cornman that he (Wilson) had "JoeSavarin nailed" by virtue of a tape recording of a conver-sation between Savarin and Wilson which allegedly tookplace in Wilson's club in October 1964.In this conversation, Savarm is supposed to haveproposed that the three men (Savarin, Cornman, and Wil-son) establish a school for exotic dancers in Houston,through which they could eventually monopolize thesupply of such talent in that area, by virtue of their posi-tions. They could thereby reap rewards for themselves byextorting excessive fees from both the dancers and thenightclub operators. Since such an operation would havebeen clearly antithetical to Savarin's and Cornman's posi-tions as AGVA representatives, Savarin proposed (ac-cording to Wilson) that the school be operated by thewives of the three men.15At the close of his report, Cornman supported Savarin(and opposed such "undesirables as Skeets Wilson") inhis efforts to uncover corruption in the entertainmentfield, and sought Jones' cooperation.In January 1965, Cornman by interoffice memoran-dums (see Resp. Exhs. 12 and 13), reported to Tom Moon,chief of the national franchise department of AGVA, andJay Lester, eastern regional director of AGVA (who,although located in the New York office of AGVA, wasCornman's immediate supervisor) concerning the allegedwrongful conduct of McCardell, his conversations withWilson, and the tape recording of the Wilson-Savarin con-versation. Based upon statements of AGVA membersand club operators who had allegedly been intimidatedand coerced by McCardell (which statements werepresumably attached to the reports), Cornman protestedthe granting of the franchise to McCardell which hadbeen recommended at the December meeting of the Dal-las Branch Executive Committee.16All of the foregoing resulted in Cornman, Savarin, Mc-Cardell, and Wilson being summoned to New York in1IA booking agent is one who represents an entertainer with respect tosecuring the entertainer's employment with a club operator or other per-son desiring to hire the entertainer In order to represent entertainers whoare AGVA members, the booking agent must apparently secure an annualfranchise from AGVA, of which moreanon.12AG V A's constitution (G C Exh. 19) provides for a "Branch Execu-tive Committee in each Branch wherein[AGVA] regularlymaintains anoffice, which Committee shall be duly elected by the active members re-gistered in the Branch"The function of the Committee includes,interaka, initial approval or disapproval of applications for AGVA franchisesby bookingagents,recommending minimum wage scales,and recom-mending disciplinary action against members or franchise agents who donot comply withAGVA rulesand regulations.11 See G C. Exh. 4614McCardell's application for a franchise was at that time pending be-fore the Dallas Branch Executive Committer. At the December 16, 1964,meeting,the Committee reported favorablyon such application15This alleged conversation (which was testified to by both Mr andMrsWilson and denied by Savarin) consumed much polenuc on therecord herein, the Respondent vigorously asserting that such conduct onthe part of Savarm (in which Cornman allegedly was aware of and par-ticipated) rendered him entirely unfit to be an AGVA representative andtherefore gave Respondent ample cause to get rid of the two"conspira-tors." (The tape recording itself was eventually proferred into evidence byRespondent,but rejected by me on the grounds of inadequate foundation.)However, as discussed more fully,infra,although such alleged conduct onthe part of Savann and Cornman was brought to the Respondent's atten-tion in February and March 1965, no disciplinary action was taken againstthem at that time, nor was such conduct even referred to in any conversa-tion or memorandums which passed between the parties prior to the ter-minations of Savann and Cornman I thus deem the incident largely irrele-vant to a consideration of the real motive of Respondent in effectuatingthe terminationsisThe National Board of AGVA has final authority with respect to thegranting or withholding of such franchises, although the Board normallyacceded to the recommendations of the area branch executive committee 524DECISIONSOF NATIONALLABOR RELATIONS BOARDFebruary 1965, to offer first-hand testimony respectingtheir differingpositions.However, before this took placean incidentoccurred in Houston on or about February2, 1965, which Savarin and the General Counsel contendtriggered discussions giving rise to the organization of theCharging Union. Thus, on February 1, 1965, Savarinreceived a telegram from Jones directing that "if StorkClub refused [sic] to pay welfare and/or supplemental,you are directed to pull the show." 17 Savarin, in the com-pany of oneBauer(whom Savarin brought along as a wit-ness),proceeded to Wilson's club, and the three of themmet in Wilson's office. Savarin showed Wilson the tele-gram he had received from Jones. Wilson advised that hewould not discuss union business in the presence of a manwho Wilson "assumed was affiliated with another agentin town," but that Wilson would be glad to sit down andtalkwith Savarin if he would come back without wit-nesses. "If not, to get his ass out of here." 18 At that point,Wilson opened the drawer to his desk in which rested arevolver in plain sight. However, he made no reference tothe pistol: "I don't believe I would need-one."19 Wilsonthen escorted Savarin and Bauer from the club.20Immediately thereafter, Savarin telephoned Cornmanand advised him of the incident. He requested Cornmanto send telegrams to each member of AGVA who wasemployed by the club, advise them of the incident,and in-struct them not to workuntilthe welfare was paid. Corn-man complied with the request. Meanwhile, Wilson calledJones and asked if the show could be continued if Wilsonpaid the welfare, and Jones said yesWhereupon, onFebruary 2, Jones dispatched a Western Union moneyorder payable to Dick Jones in the amount of $126.21 Thefollowing day, when Wilson's employees commencedreceiving telegrams from Cornman and/or Savarin advis-ing them not to work until the welfare was paid, Wilsoncalled Savarin and Cornman to tell them that he had atelegram in his possession from Jones stating thateverything was all right; i.e., that the welfare had beenpaid.However, neither Cornman nor Savarin had beenadvised by Jones of this fact, and they were reluctant tobelieve Wilson. As a result, Savarin called Jones to ascer-tain if Wilson's assertions were true, and Jones confirmedit.By an interoffice memorandum from Savarin to JonesdatedFebruary6, 1965,the former protested the latter'shandling of this situation,i.e., Jones' accepting the moneywithout informing Savarin,since Savarin had informedthe members that they should not believe Wilson's asser-tions that the money had been paid because if it were true(Savarin advised), he would have been notified.Savarintold Jones that he felt he had been made the "patsie" inthe affair but that "nevertheless I am prepared to takewhatever steps necessary in [sic] preventing unsavorypeople like Wilson and McCardell from operating underthe guiseof AGVA."22As previously noted,Jones, in February, requestedMcCardell to come toNew York toair her complaintsaboutSavarin and Cornman.According to Jones'testimony (McCardell was not called as a witness), shedid in fact go to NewYork,accompanied by Mrs. Wilsonand the aforesaid tape recording.Jones listened to hercomplaints,and, in the company of some other officers ofAGVA, listenedto the tape recording.Jones reported onthismaterial to the NationalBoard of AGVAwhich metinFebruary.23He advised that "the situation lookedpretty well complicated down in Texas"and that he con-templated bringing all parties to the next National Execu-tive Committee meeting to be held in March.Itwas atthis February meeting of the National Board that WarrenBailey was hired as national administrative secretary, andBailey assumed the office on or about March 15, 1965.At theMarch meeting of the National Executive Com-mittee, Savarin,Cornman,McCardell,and Mrs. Wilsonwere called as witnesses and testified separately beforethe Committee, McCardell playing the aforesaid tape tothem. The Committee concluded that Mrs.McCardellwould be permitted to retain her franchise as a bookingagent of AGVA, andordered an investigation to be madeas to the complaints against Cornman and Savarin. As faras this record shows,however,there was no further in-vestigation made with respect to these matters,at leastuntil after the two men were dismissed.Indeed, as previ-ously noted,so far as this record shows, the subjectmatter ofMcCardell'sand/orWilson'scomplaintsrespecting Savarin and Cornman was not raised in anysubsequent discussions or interofficememorandumsprior to their dismissal.C.Cornman and Savarin Organized the ChargingUnionCornman and Savarin commenced discussions lookingtoward the establishment of a labor organization amongthe field representatives of AGVA following the StorkClub incident in February. They sought and securedadvice and assistance from AFL-CIO staff members anda labor attorney in the Dallas area. On May 25, 1965,Cornman sent a two-page letter to some sixty branchmanagersand representativesofA.GVA locatedthroughout the country advising them of the establish-ment of the Charging Union and the reasons therefor, andsoliciting their support and membership. Attached to theletterwas the constitution of the Field RepresentativesFederation (FRF), which is presumably a labor organiza-tion composed of AFL-CIO staff members.24 The fol-lowing day, May 26, Cornman sent a letter to WarrenBailey advising of the organization of VARU, that he(Cornman) had been appointed "tempory spokesman,"and assuring him that VARU was not organized to"move against AGVA" but solely for the purpose of at-tempting to secure for the representatives more securityin their jobs.L5In his testimony at the hearing, Jones conceded that hebecame aware that Cornman and Savarin were engagedin union activities on behalf ofVARU in thelatter part ofMay or early June. Almost immediately,on June 3, 1965,he recommended to Bailey,in the form of a memoran-17 See Resp Exh. 17 At that time, the Stork Club was owned oroperated by Skeets WilsonisThe quotation is from Wilson's testimony.19Ibid20The foregoing findings are based upon the testimony of Savann andWilson which are, in essence, mutually corroborative.21 See Resp Exh 2022 See G C. Exh. 30.23The National Board is the governing bodyof AGVA,and meetsthree times per year,or once every 4 months.Between National Boardmeetings,AGVA policyis established in monthly meetings of the Na-tional Executive Committee which is composed of 15 of the 45 membersof the Board24 See G C Exh.2 and 2-a25 See G C. Exh. 5 AMERICAN GUILD OF VARIETY ARTISTS525dum, that the two men should be suspended because, ashe testified:Well, I felt very strongly that, at least in myopinion I felt morally correct that this was some kindof attempted fraud that was being perpetrated by,Mr.Cornman and Mr. Savarin while being employed bythe American Guild of Variety Artists, and on theirpayroll. They were suddenly attempting to set up aunion within a union, which would definitely mean acomplete paralysis of the American Guild of VarietyArtists, in my opinion.I felt they went about it wrong and I recommendedsuspension not only for that but for the negligencethat I considered they exercised during the manymonths prior to May and June of 1965 that they hadbeen working and I had been observing their activi-ties.Bailey advised Jones that it would be a violation of lawto fire the men forunionactivities; accordingly, Jonesdeclared that there was sufficient evidence of theirnegligence in the past which "should certainly be causeenough to dismiss these people." Whereupon he accumu-lated and submitted to Bailey in the form of an interofficememorandum an accumulation of data relating toSavarin's and Cornman's failure to adequately cover andservice the nightclubs and other places of entertainmentin their territory along with their negligence respectingthe failure to file "daily coverage reports" during theperiod.26 However, there was no disciplinary action takenagainst Cornman or Savarin as a result of this recommen-dation.On or about the same day-June 3-Jones placed along-distance telephone call to Comman, and testifiedrespecting thereto as follows:A. I can't remember how I opened the conversa-tion, but I do know that I spoke to him about VARUactivities, and I wanted to know who was backinghim and who was responsible for it, and so on and soforth. It wasn't a very long conversation.TRIAL EXAMINER: Do you remember what he saidin response to that?THE WITNESS: I asked him, I recall some of hisresponses, not all of them, sir, but I recall asking himwho this man was. He said some man from the AFLor something. And he said he would not give me hisname, he didn't have to give me his name. And I said,"Well, if you are organizing something what is thesecret about it?" And so on. And that is about all Ican remember of that conversation. He kept repeat-ing that this man was helping him. I asked him whenhe met him, and I can't recall what his answer was.That is about all I can remember.A.Well, near the end I can recall that I told himIdidn't like his conduct approaching the matter, I feltlike he should have - I asked him if he had contactedMr. Bailey and he said no, or myself, and he said no,he hadn't contacted either one of us, and I regardedthat more or less as insubordination, and near the endIadvised him I was going to recommend the suspen-sion of both him and Mr. Savarin to Mr. Bailey. L7Cornman and Savarin continued the campaign on be-half of VARU in June and July 1965. On June 13, Corn-man sent a telegram to the delegates of the AGVA con-vention in Toronto, Canada, expressing substantially thesame sentiments and reasons for the establishment ofVARU as were expressed in his May 25 letter to theAGVA representatives hereinabove referred to.26During the first part of July, Savarin, while on a 10-dayvacation, took a trip to Washington, Philadelphia, andNew York, at his own expense, where he engaged in or-ganizing on behalf of VARU. While in the New York of-fice, Savarin advised Bailey that he was there for the pur-pose of organizing, but Bailey made a noncommittableanswer.29While on the trip, Savarin secured approxi-mately 10 cards from representatives of AGVA indicat-ing an intention to join VARU, and he turned those overto Cornman upon his return to Texas. On July 25, 1965,Savarin wrote a letter to other staff representatives advis-ing them of his trip to New York, and claimed thatVARU "now has the majority of the AGVA branchesenrolled.... 1130During the National Executive Committee meeting ofAGVA in New York on July 20-22, 1965, Jones broughtthematter of VARU before a policy-making body ofRespondent for the first time.31 He first touched on thesubject of VARU in his report of noncompliance bybranch managers and representatives with his directionsrespecting the filing of daily coverage reports, andrequested the Committee to enforce this particular aspectof AGVA's policy. Jones referred specifically to thefailure of the representatives in Houston and Dallas tocomply with AGVA's policy in this regard although not-ing that "these two gentlemen are now in the process oforganizing VARU...." The minutes of the meeting thenrecord Jones' statements as follows:Mr. Jones then returned to the subjectof VARU,and Leon Cornman.He stated that all of a sudden hefound out that much material was sentto all AGVArepresentatives throughout the country.Mr. Jonesthen gave the material to Mr. Bailey and Mr. Jonesrecommended to him that they be suspended. Mr.Bailey stated that this could not be done because ofunion business,and Mr. Jones went along with thatpoint.Mr. Jones stated that right to elect or selecttheir own representatives cannot ever be taken awayfrom the membership.Itwas Mr. Jones' opinionbased on his experience.Mr. Jones also reported thathe had talked to Mr. Cornman,asking Mr. Cornmanwhat this was all about,and Mr. Cornman would not20 See G.C. Exh 7. For a replica of a daily coverage report form, seeRespondent's Exhibit 25. Since on or about January 11, 1965, eachAGVA representative and branch manager was supposed to havecompleted one of these forms for every place of entertainment visited andfile same with the national office daily, however, as disclosed by therecord (see particularly the material attached to Jones' memorandum G.CExhs. 7 and 24), this rule was honored more in the breach than by com-pliance.27The foregoing testimony is corroborated, in essence,by Cornman.The interrogation and threat implicit in the conversation clearly con-stitutes restraint and coercion violative of Section 8(a)(1) of the Act I sofind28 See G.C. Exh. 17 See also Cornman's letters to the other representa-tives and branch managers dated June 14 and15 (G.C Exh 36 and 37)29 Savarin did not speak with Jones while in New York.aoG.C Exh 19The matter was not submitted to the AGVA convention in Torontoin June. 526DECISIONSOF NATIONALLABOR RELATIONS BOARDtellMr. Jones the name of the person he talked to,and Mr. Jones wanted to know what the secrecy wasallabout, and "how can you keep it a secret as towho you are doing business with, but he would nottellme," but Mr. Jones clarified that in their originalcorrespondence they ... the FRF, Field Represen-tatives Federation, which is under the supervision ofMr. George Meany, and there are 116 members inthat Union, and they are spread out the entire lengthand breadth of the AFL-CIO jurisdiction. ThisUnion is closed, Mr. Jones advised; it is strictly forthe representatives.He had often said, that inAGVA you can go to bed tonight and in the morningyou do not know if you have a job. But by the sametoken he deeply resents a couple of Johnny comelately's to organize the AGVA representatives. Hesaid that this can lead to paralysis of the whole union.He said that this action was taken to remind you thatwe better start paying attention to some of theserepresentative [sic]. Perhaps we can give them somekind of tenure in office, or hospitalization, or pensionplan. The question is who is VARU affiliated with?32D. Events Leading to Savarin's Suspension andDischargeOn June 29, 1965, Savarin dispatched two memo-randums toCornman with copies to Bailey and Jonesamongother officers of AGVA 33), in which he advised ofdifficulties he had been having regarding compliance withAG V A regulations particularly with respect to LillianMcCardell and Skeets Wilson. Thus, he reported that onemember was booked by McCardell for an appearance atWilson's club, but never received her copy of the agree-mentnor had he (Savarin); that the member had beensummarily terminated by Wilson, but that he was unableto do anything about it without a copy of her contract. Healso reported that Mr. Wilson's wife was operating an of-fice in Lillian McCardell's agency; that McCardell hadbeen booking members who were not in good standingwith AGVA; and that, finally, McCardell had been mak-ing outapplication forms for entertainers (presumably forAGVA membership), receiving moneys for AGVA, andsubmitting the same to the New York office withoutnotification Savarin, thus by-passing him altogether.Savarin inquired of Cornman:WhoinNew York is supplying Miss. McCardellwith application forms???WhoinNew York is per-mittingMiss.McCardell to collect monies for AG-VA???Whoin New York is allowing Miss. McCar-dell to by-pass this office???WhoinNew York isprotecting her ???WhoinNew York is condoningher actions???34As noted,copies of this correspondence from Savarinto Cornman were sent to various officersof AGVA inNew York, including Bailey and Jones.On July 9, 1965,Jones replied to Savarin in a two-page memorandum 35 in32 See G C Exh. 4, at pp. 19-20.33 See G C Exhs. 9 and 20.34G.C Exh 20asResp.Exh. 6.36Ibid.which he did not attempt to answer Savarin's accusationsrespecting McCardell specifically except in one instancewhere he said that there "is no direct violation" of AG-VA's rules when McCardell, in filling out a member's ap-plication, placed her in one branch office rather than inanother.Jones referred to a portion of Savarin'smemorandum in which the latter related a conversationbetween him and a member which took place in the Mir-row Lounge, yet, Jones noted, Savarin had failed to makeout a daily coverage report on the Mirrow Lounge. Inquite caustic and sarcastic language, Jones chastizedSavarin for not knowing what procedure to follow whenhe was of the opinion that a booking agent or club opera-torwas in violation of AGVA rules or their contract,pointing out that if Savarin had read the rules he wouldhave known that the procedure required a charge andhearing to be held before the Dallas Branch ExecutiveCommittee.With respect to the "Who questions"(hereinabove referred to), Jones warned Savarinin no un-certain terms to "discontinue making any such remarks,for the next time you make these remarks you will haveto submit positive proof. If not you will no longer beworking for AG VA."36On July 29, 1965, Savarin in a memorandum to Joneswhich led directly to the former's suspension anddischarge, replied to Jones' July 9 memorandum. Aftertaking umbrage with Jones' "attempt to be-little and insult[his] intelligence," and stating that he (Savarin) wouldnot yield to threats and intimidationin his"efforts toclean and rid AGVA of its bad reputation," Savarinclosed the memorandum as follows:As, I have uncovered many discrepancies withinAGVA, as wellas many gross abuses and abusers ofAGVAmembers, Rules and Regulations,and as;[sic] I have attempted to follow proper proceduresin having some of these unethical people removed orstopped from operating under theguise of AG V A,and as; [sic]My attempts to do so have been hin-dered or blocked by your actions or lack of actions,and as;[sic] I feel that your actions or lack of ac-tions in regards to the Latin Quater,[sic]IceCapades, Stork Club, Lillian McCardell and other af-fairs, have not been in the best interest of AGVAand its membership;I, therefore challenge you Mr.Jones,and demand that you answer for your actionsor lack of actions in regards to the above mentionedcases.37Upon receipt of Savarin's memorandum, Jones im-mediately contacted Bailey and demanded Savarin'sdismissal for rank unsubordination. Bailey complied withJones' request and, on August 3, 1965, notified Savarinof the latter's suspension pending the next meeting of theNational Executive Committee.33 At such meeting onAugust 17 and 18, 1965, Bailey reported that Savarinwas suspended, "because he wrote a rude letter to Mr.Dick Jones that could not be ignored."39 The committeevoted to "discharge Mr. Joe Savarin as of the date of his37 See Resp Exh 5. Copies of such memorandum were sent to a wholearray of officers of the Respondent including the chairman of the NationalExecutive Committee, Bailey, Lester, and Moon.38 See Resp. Exh. 13sResp Exh 7 AMERICAN GUILD OF VARIETY ARTISTS527suspension for gross negligence, dereliction of duty andinsubordination."40E. Analysis and Concluding Findings as to Savarin'sDischargeThis case presents a classic example of a situationwhere, upon learning of its employees' organizational ac-tivitieson behalf of a labor union, the employer'srepresentative reacts violently in opposition thereto andseeks avenues of recrimination .41 Thus, by his owntestimony, Jones, upon learning of the union activities ofSavarin and Cornman, immediately sought their suspen-sion from Bailey. When Bailey advised that such conductwould amount to a flat violation of the Act, Jones im-mediately scurried about to find a suitable "cause" fortheir removal, and latched onto their failure to file thedaily coverage reports. However, in light of the fact thatother employees similarly situated likewise failed to liveup to their duties in this regard and no action was recom-mended against them, a suspension or termination for thisreason would have been an obvious pretext. Fortunately,therefore, for Respondent, Bailey refused to accede toJones' recommendation in June.Savarin then proceded to "dig his own grave," in myopinion, by writing the insulting, provocative, and vitu-perative memorandums to Jones in June and July. True itis that there is some evidence which might have ledSavarin to believe that Jones was, in fact, protecting Mc-Cardell, and Jones' memorandum to Savarin during thisperiod was certainly of a sarcastic and belittling naturewhich might legitimately provoke antagonism on the partof Savarin However, in my opinion, this did not give thelatter license to accuse Jones, before all of his official con-temporaries, of fraud and mismanagement, and challengehim to an accounting in this manner. Certainly nomanagement representative is required to condone suchconduct. If Savarin actually believed that Jones was im-plicatedwithMcCardell and Wilson against him, hisproper course would have been to take up the matterprivately and discreetly with Jones' superiors and not toopenly flout and challenge him in front of his contempora-ries.Thus, the situation here is closely taking to that inMetalsEngineeringCorporation,42where the dis-criminatee "created a situation where Respondent eitherhad to discipline him or in effect acquiesce in his insubor-dination...." I also deem appropriate to this matter thelanguage of the Board in the recent case ofKlate HoltCompany: 43The mere fact that an employer may desire to ter-minate an employee because he engages in unwel-come concerted activities does not, of itself, establishthe unlawfulness of a subsequent discharge. If an em-ployee provides an employer with a sufficient causefor his dismissal by engaging in conduct for which hewould have been terminated in any event, and theemployer discharges him for that reason, the circum-stance that the employer welcomed the opportunityto discharge does not make it discriminatory andtherefore unlawful [citing cases].I therefore find and conclude that the General Counseldid not, by a preponderance of the evidence, prove thatRespondent terminated Savarin in order to discourageunion membership in violation of Section 8(a)(3) and (1)of the Act. I will therefore recommend that the complaintas to him be dismissed.F.EventsLeadingto the Suspensionand Discharge ofCornmanAs previously noted, Cornman, on August 3, 1965,requested recognition of VARU by AGVA. Voluntaryrecognition being declined, VARU subsequently filed apetition for an election. By letter dated October 29, 1965,Cornman notified the various AGVA representatives andbranch managers located throughout the country of theforegoing facts, and solicited support from those who hadnot already joined VARU.44It is to be recalled that Bailey was dismissed as nationaladministrative secretary at the October 12 meeting of theNational Board of AGVA. The precise reason for hisdismissal is not disclosed by the record although it is ap-parent that, as Jones testified, there was a lack ofcooperation and rapport between Bailey as theadminis-trative secretary and Jones as the assistant administrativesecretary. In any event, Bailey admitted that he gave anegative response to a question from a board member asto whether he could remain as administrator and workwith a "Jack Haley slate" of nominees for AGVA of-ficers (which presumably included Jones). FollowingBailey's dismissal, Jones resumed the post of acting na-tional administrative secretary until February 1966, whenhe became the national administrative secretary ofAGVA.On November 29, 1965, the last day that Cornmanworked for AGVA, Wilma Hughes called him at hishome from the office, about 10 a.m., advising that MartinCavanaugh was there to take over the office .45 Cornmanproceeded immediately to the office, and there metCavanaugh who handed him a letter from Dick Jones ad-vising of his suspension as manager of the Dallas branchand instructing him to turn over to Cavanaugh all proper-ty of AGVA in his possession. The letter also stated:The reason given for suspension is gross negligence,dereliction of duty and insubordination.46For the next several hours the two men took an inven-toryof property in the office. Cornman advisedCavanaugh that he would not turn over the property toCavanaugh until he received his severance pay; where-upon, Cavanaugh telephoned Jones concerning this matter40 Ibid.Itmay be noted also that the minutes of this meeting record thatBailey read a letter from Cornman as authorized representative of VARUrequestingthat AGVArecognizeVARU as theexclusive representativeof its employees After discussion,motion was made,seconded,and car-ried unanimouslyThata complete investigation into the validity of said union VARUbe taken up with the National Administrator,the Assistant Adminis-trator andMr Maloney to investigate all avenues,exhaust allavenues and efforts,to bung to us a true picture of the validity ofVARU immediately11 Such"direct evidence of a purpose to violate the statute is rarely ob-tamable,"Hartsell Mills Company v. N L.R B.,111 F.2d 291, 293 (C.A.4) It seems ironical that in such a rare case the employer is a labor or-ganization which itself purports to protect employees within its industryfrom such machinations of the employers.4248 NLRB 8841 161 NLRB 160644 See G.C. Exh. 38.45This is the same Martin Cavanaugh whom Cornman replaced asbranch manager of the Dallas office of AG V A in August 1964.46 See G.C Exh. 41 528DECISIONSOF NATIONALLABOR RELATIONS BOARDand stated that Jones promised a telegraphic money orderwould be sent to Cornman immediately for that purpose.The money order arrived that afternoon.47Jones testified that at the next meeting of the NationalExecutive Committee he reported the suspension, whichwas approved, and Cornman was discharged.G. Concluding Findings as Respects Cornman'sDischargeWhat has been stated and found heretofore respectingJones' attitude toward theorganizationof VARU appliesequally to Cornman and Savarin. As previously set forth,upon learningof their activities, he immediately recom-mended their suspension to Bailey. The latter, however,believing that any disciplinary action AGVA might takein the circumstances would be unlawful, refused tocomply with Jones' recommendation. It was only afterSavarin wrote the insulting and insubordinate memoran-dums to Jones that Bailey agreed to the, suspension ofSavarin.The record shows that from the time of his June 3memorandum to Bailey until Cornman's suspension onNovember 29, Jones made no further complaint or con-tactwithCornman or any other AGVA officer orrepresentative concerning Cornman's failures to policehis territory or file the daily coverage report forms.48Meanwhile, as previously noted, Cornman continued hisactivities on behalf of VARU by requesting recognitionin August 1965, and writing a letter in October 1965, toAGVA representatives reporting on the activities ofVARU andsolicitingtheir support. It is likewise ap-parent that Jones' initial attitude toward VARU persisteddown to at least the period immediately prior to theNLRB election in March 1966, as exemplified by a letter,to AGVA's employees dated February 28, 1966, whichwas highly critical of both Cornman and Savarin.49The short of the matter is that Jones, receiving no sup-port from Bailey in his effort to rid AGVA of Savarin andCornman because of their activities on behalf of VARU,bided his time until Bailey was dismissed and thensuspended Cornman (and later had him discharged) on hisown. There is absolutely no evidence that between June3 and November 29, 1965, Cornman had engaged in anyconduct which could be described as "gross negligence,dereliction of duty and insubordination," other than theconceded failure to meticulously comply with the filing ofthe daily coverage report form. However, as previouslydiscussed, Cornman's record in this respect is not sub-stantially better or worse than the other branch managerslocated throughout the United States, and Jones hadmade no recommendation, at least as of this time, respect-ing them.50 Accordingly, the "reason given for suspen-sion" carries no more weight respecting Cornman than itdid Savarin, and I am convinced that such reason waspretextual and that the real reason therefor was todiscourage membership in VARU, thereby violating Sec-tion8(a)(3) and (1) of the Act.There remains for discussion, however, respectingCornman, the issue of whether, as a branch manager, hewas a supervisor within the meaning of Section 2(11) ofthe Act,51 thereby depriving him of the protection that thestatute affords an employee. While this issue, as respectsCornman only, was litigated herein, it is to be recalledthat the issue of the supervisory status of branchmanagers and representatives generally was also litigatedat the hearing in the representation case in the fall of1965. The result of that litigation was that the RegionalDirector of the Board in New York City determined, onthe basis of the record before him, that branch managersare supervisors, and excluded them from the bargainingunit. 52There can be no question but that Cornman, as branchmanager at Dallas, had a responsibility for the operationof that office greater than the other two employees in thearea:Wilma Hughes, the representative-secretary, andJoe Savarin, the Houston representative. Thus, he nor-mally initialed expense vouchers of the other two em-ployees (although his testimony is undenied that on occa-sion the other employees submitted their own expensevouchers which were paid without his approval); he waspresumably responsible for AGVA's property in the of-fice as indicated by the fact that he hadto sign aninvento-ry for it at the time he acceded to the office and when hewas dismissed; he had a responsibility regarding themeetingsof the Dallas Branch Executive Committee(although I note that he did not chair themeetingssee Resp. Exhibit 14); it was he who recommendedSavarin to Johnny Woods, the national administrativesecretary, for hiring, although Woods made an indepen-dent investigation of the matter before hiring Savarin; andhe would normally resolve any problems of a local naturewhich might come into the office, such as a grievance ofa member, or interpretation of a contract with whichHughes did not feel qualified to deal.On the other hand, many of his duties as a branchmanager were indistinguishable from those of a fieldrepresentative,and his authority over Hughes andSavarin, as well as the latitude delegated to him to use in-dependent judgment in making decisions respecting pol-icy,was quite circumscribed. Thus, the record here, asthat in the representation case, reflects that the duties and11 Cornman testified that during the taking of inventory on November29, he and Cavanaugh took a coffeebreak during which the latter statedthat Dick Jones was "very hot" at him (Cornman) for his activities on be-half of VARU Cavanaugh denied the conversation I find it unnecessaryunder all the circumstances to make a credibility finding on this particularconversation since I have some doubts as to whether the record wouldsupport a finding that Cavanaugh was an agent of Respondent at the timethe statement was assertedly made In any event,Ihave heretofore foundthat Jones was, in June and July,incensed at Cornman for the latter's ac-tivities on behalf of V ARU, and the record shows that such attitude con-tinued until at least March 1966."'Jones testified that hebelievedthat in July he mentioned on one ortwo occasions to Bailey that"Mr Cornman was not properly policing histerritory and so on and so forth, but I never made an issue out of it so faras Cornman was concerned "41 See G C Exh. 43s" Jones testified at the hearing herein that most of the branch managerswhose record reflects substantial failure to submit the daily coverage re-port form were still employed by AG VA In the couple of cases where thebranch manager had been dismissed, there were other derelictions in-volved.51The term "supervisor" means any individual having authority,in the in-terest of the employer, to hire, transfer,suspend, lay off, recall, promote,discharge, assign, reward, or discipline other employees, or responsiblyto direct them, or to adjust their grievances, or effectively to recommendsuch action, if in connection with the foregoing the exercise of suchauthority is not of a merely routine or clerical nature, but requires the useof independent judgment52Case 2-RC-14150, Decision dated January 17, 1966 He also foundrepresentatives not to be supbrvisors. It does not appear that either partyappealed to the Board from the Regional Director's Decision AMERICAN GUILD OF VARIETY ARTISTS529functions of branch managers and field representativesare practically identical in many respects:As agents of AGVA, they negotiate and enforce em-ployment contracts [called minimum basic agree-ments or MBA's] with various employers on behalfof AGVA's members. In addition, they check unionmembership cards, collect dues and welfare fundpayments, provide members with complaint andaccident forms, settle grievances, and conduct mem-bership meetings. Also, they have the authority tostop shows where the MBA has been violated and tofile charges against members for violations of AG-VA's rules and regulations. While branch managersand representatives are hired by the National Ad-ministrative Secretary subject to the approval of theNational Board and may be suspended by the Na-tionalAdministrative Secretary, they are subject todismissal only by the National Board or the NationalExecutive Committee.53On the basis of the record before the RegionalDirector, it was found that branch managers, unlike fieldrepresentatives, ". . . select office space and negotiateleases ... [and] about 21 branch managers actually hire,discharge and determine the working conditions of otheremployees...." There is no creditable proof on thisrecord that Cornman had such authority or exercisedsuch functions in Dallas. Thus, Hughes had been workingin the Dallas office for several years as a secretary-representative when Cornman arrived in August 1964.54She describes her duties as "mostly secretarial"; that is,she makes up bank deposits (three different accounts),does the typing of memos, letters, etc., makes records ofallwelfare payments, dues, bonds, etc., answers thetelephone, makes up the reports that go to the NationalOffice, and refers matters that she is not qualified to han-dle (such as grievances of members, contract interpreta-tions, etc.) to the branch manager. Her working hours(from 10 to 6 every working day) have remained substan-tially the samesinceher employment began. Cornmantestified undeniably that he did not make any change inher duties and methods upon his arrival in Dallas.Mrs. Hughes received a $10 raise in wages in October1964, after Cornman became manager. However, he wasneither notified nor consulted about it, and did not learnof it until after the fact. The fact is that, according toCornman's undenied testimony, a representative on AG-VA's National Board from the Dallas area was instru-mental in securing the raise for Mrs. Hughes. It is alsonoted that when Savarin was suspended, Cornman wasneither notified nor consulted respecting such action, itbeing solely within the control and prerogative of theAGVA officials in the National office.Cornman's authority with respect to the finances in thebranch office was equally limited. Upon his arrival inDallas, he rented an additional room for the office, butonly after he had secured express permission fromWoods, the national administrator.There was a $25 pettycash fund from which Mrs. Hughes would normally buyday-to-day requirements for the office.However, on anymajor items,the supplier would send a bill which wouldbe forwarded to the National Office which in turn, wouldmake out a check to the supplier and send it to the Dallasbranchofficeto be forwarded to him.The National Officealsomade out the monthly rental check to the landlordand forwarded it to the Dallas branch office which, inturn, paid the landlord.The foregoing objective facts, based essentially uponthe undenied testimony of Cornman and Hughes,55indicates that the supervisory functions of Cornman wereessentially of a routine and ministerial nature and that hedid not possess the authority and independence ofjudgment required of a supervisor within the meaning ofthe Act.56 I therefore find, on the basis of a considerationof the evidence in this record as a whole, giving due con-sideration and "persuasive relevance"to the findings ofthe Regional Director for Region 2 of the Board in therepresentationmatter'57 thatCornman,asbranchmanager of the Dallas officeof AGVA, isnot a super-visor within the meaningof the Act,and that the saidCornman is an employee entitled to the protection of Sec-tion 7 of the Act. I, therefore,find and conclude thatRespondent,by terminating him on November 29, 1965,discriminated in order to discourage membership inVARU, therebyviolating Section 8(a)(3) and(1)of theAct.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPONCOMMERCEThe activities of Respondent set forth in section III,above, occurring in connection with the interstate opera-tions of Respondent, have a close, intimate, and substan-tial relation to trade, traffic, and commerce among theseveral States, and tend to lead to labor disputes burden-ing and obstructing commerce and the free flow thereof.Upon the basis of the foregoing findings of fact andupon the record as a whole, I make the following:CONCLUSIONS OF LAW1.American Guild of Variety Artists, AFL-CIO,Respondent herein, is an employer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.Variety Artists Representatives Union is a labor or-ganization within the meaning of Section 2(5) of the Act.3.By engaging in certain described conduct referredto in section III hereof, Respondent has interfered with,restrained, and coerced its employees in the exercise ofrights guaranteed them by Section 7 of the Act, andthereby has engaged in and is engaging in unfair labor53 Pages 2 and 3 of Regional Director's Decision and Direction of Elec-tion in Case2-RC-1415054Hughes had been employed since February 196255 In the face of such evidence,Ispecifically reject the testimony ofJones that Cornman had the authority to "hire an assistant.. [or] firean assistant,secretary,office help."There is absolutely no evidence otherthan this essentially self-serving declaration that Cornman possessed anyauthority to hire,fire, suspend,promote,or otherwise change the employ-ment status of either Savann or Hughes16Precision Fabricatorsv.N.L.R.B.,204 F 2d 567 (C A.2);N.L.R B.v Southern Bleachery & Print Works, Inc.,257 F.2d 235 (C.A 4), cert.denied 359 U.S 911; cfRetail Store Employees Union, Local880,RetailClerksInternationalAssociation,153NLRB 255, and cases citedtherein'7 SeeLeonard Niederriter Company, Inc,130 NLRB 113, 115,17n. 2;see alsoAmalgamatedClothingWorkers of America, AFL-CIO vN.L.R.B. [Sagamore Shirt Company],365 F 2d 899 (C.A D.C );N.L.R.B v.SouthernAirways Company,290 F 2d 519, 522-523 (C.A5). 530DECISIONSOF NATIONALLABOR RELATIONS BOARDpracticeswithin the meaning of Section 8(a)(1) of theAct.4.By engaging in certain described conduct referredto in section III hereof, Respondent discriminated againstan employee in regard to his hire and tenure of employ-ment, and terms and conditions thereof, in order todiscourage membership in the Union, and thereby has en-gaged in andis engagingin unfair labor practices withinthe meaning of Section 8(a)(3) and (1) of the Act.5.The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Sec-tion2(6) and (7) of the Act.6.Except to the extent that violations of the Act havebeen specifically found, as set forth above, the GeneralCounsel has failed to establish by a preponderance of theevidence the remaining allegations of the complaintherein,and it will be recommended that said complaintbe, to that extent,dismissed. 511THE REMEDYHaving found that Respondent has engaged in unfairlabor practices violative of Section 8(a)(1) and (3) of theAct, I shall recommend that it cease and desist therefromand take certain affirmative action designed to effectuatethe policies of the Act.Because the clearly coercive and discriminatory treat-ment of Cornman by Respondent goes to the very heartof the Act, and the entire record herein indicates a pur-pose by Respondent to defeat the exercise by employeesof rights guaranteed in Section 7 of the Act, I am con-vinced that a cease-and-desist order coextensive with theguarantees of Section 7 is warranted and necessary in thiscase to prevent other unfair labor practices potentially re-lated to those found herein. I shall therefore recommendthat Respondent be required to cease and desist from inany other manner infringing on employees' Section 7rights.(N.L.R.B. v. Entwistle Mfg. Co.,120 F.2d 532,536 (C.A. 4)).My Recommended Order will require that Respondentoffer Cornman immediate and full reinstatement to hisformer or substantially equivalent position without preju-dice to his seniority or other rights and privileges, andthat he be made whole for any and all losses he may havesuffered by reason of the discrimination against him Anybackpay found to be due him shall be computed in ac-cordance with the formula set forth in F.W. WoolworthCompany,90 NLRB 289, andIsis Plumbing & HeatingCo., 138 NLRB 716.Upon the basis of the entire record, the findings of factand he conclusions of law, and pursuant to Section 10(c)of the Act, I hereby issue the following:RECOMMENDED ORDERAmerican Guild of Variety Artists, AFL-CIO, its of-ficers, agents,and representatives,shall:1.Cease and desist from:(a)Coercively interrogating employees in regard totheir union membership and activities.(h)Threatening its employees with suspension ordischarge should they engage in activities on behalf ofVARU,or any other labor organization.(c)Discouragingmembership in Variety ArtistsRepresentatives Union by discharging,suspending, orotherwise discriminating in regard to the hire or tenure ofemployment of employees,or any term or condition ofemployment.(d) In any other manner interfering with,restraining,or coercing its employees in the exercise of their right toform, join,or assistVariety ArtistsRepresentativesUnion, or any other labor organization,to bargain collec-tively through representatives of their own choosing, orto engage in other concerted activity for the purpose ofcollective bargaining or other mutual aid or protection, orto refrain from any and all such activities.2.Takethe following affirmative action necessary toeffectuate the policiesof the Act:(a)OfferLeon A. Cornman immediate and full rein-statement to his former or substantially equivalent posi-tion,without prejudice to his seniority or other rights andprivileges,and make him whole for any loss he may havesuffered by reason of the discrimination against him in themanner set forth in the section entitled"The Remedy."(b)NotifyLeon A. Cornman if presently serving inthe Armed Forces of the United States of his right to fullreinstatement upon application in accordance with theSelective Service Act and the Universal Military Train-ing and Service Act,as amended,after discharge from theArmed Forces.(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayrollrecords,socialsecuritypayment records,timecards, personnel records and reports, and all otherdocuments necessary and relevant to analyze the amountof backpay due under this Recommended Order.(d)Post at itsNew Yorkheadquarters,and at all of itsbranch offices, copies of the attached notice marked"Appendix."59Copies of said notice, to be furnished bythe Regional Director for Region 23, after having beenduly signed by Respondent'srepresentative,shallbeposted by Respondent immediately upon receipt thereof,and be maintained by it for 60 consecutive daysthereafter,in conspicuous places, including all placeswhere notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to insurethat said notices are not altered,defaced, or covered byany other material.(e)Notifythe Regional Director for Region 23, inwriting, within 20 days from the date of the receipt of thisDecision,what steps the Respondent has taken to complyherewith.6oIT IS FURTHER RECOMMENDED that the complaint be58The complaint,as amended at the hearing,alleges that the Respond-ent additionally violated Section 8(a)(1) of the Act by certain conduct as-cribed to one"Sparky"Blaine,who is described as the chairman of theChicago BranchExecutiveBoard of AGVASince the evidence, in myopinion, does not warrant a finding that this person is one for whose con-duct AG VAis responsible,i.e., an agentof AG V A,Ifind and concludethat AG V Adid not violate the Act through any of his conduct and recom-mend that this allegation be dismissed"' In the event that this RecommendedOrder is adopted bythe Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner" in the notice In the furtherevent that the Board's Order is enforced by a decree of a United StatesCourt of Appeals, the words "a Decree of the United States Court of Ap-peals Enforcing an Order" shall be substituted for the words "a Decisionand Order."b1 In the event that this Recommended Order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director,inwriting, within 10 days from the date of this Order, what steps Re-spondent has taken to comply herewith." AMERICAN GUILD OF VARIETY ARTISTS531dismissed insofar as it alleges violations of the Act otherthan found in this Decision.APPENDIXNOTICE TO ALL EMPLOYEESPursuant to the Recommended Order of a Trial Ex-aminer of the NationalLaborRelations Board, and inorder to effectuate the policies of the National LaborRelations Act, as amended,we hereby notify our em-ployees that:WE WILL offerLeon A. Cornman immediate andfullreinstatement to his former or substantiallyequivalent position,without prejudice to his seniorityor other rights and privileges,and make him wholefor any loss of earnings he may have suffered as theresult of the discrimination against him.WE WILL NOTdiscourage membership in VarietyArtistsRepresentatives Union,or any other labor or-ganizationof our employees,by discriminatingagainst any individual in regard to his hire or tenureof employment,or any term or condition of employ-ment.WE WILL NOTcoercively interrogate our em-ployees concerning their union membership or activi-ties.WE WILL NOTthreaten our employees withsuspension or discharge for engaging in activities onbehalf of, or joining,Variety ArtistsRepresentativesUnion, or any other labor organization.WE WILL NOTin any other manner interfere with,restrain,or coerce our employees in the exercise oftheir rights of self-organization,to form labor or-ganizations,to join or assist the above-named or anyother labor organization,to bargaining collectivelythrough representatives of their own choosing, or toengage in other concerted activities for the purposesof collective bargaining or other mutual aid or protec-tion,or to refrain from any and all such activities.All our employees are free to become or remain, orrefrain from becoming or remaining,members of theabove or any other labor organization.AMERICAN GUILD OFVARIETY ARTISTS,AFL-CIO(Employer)DatedBy(Representative)(Title)NOTE: Notify the above-named employee if presently'servingin the Armed Forces of the United States of hisright to full reinstatement upon application in accordancewith the Selective Service Act and the Universal MilitaryTraining and Service Act, as amended,after dischargefrom the Armed Forces.This notice must remain posted for 60 consecutivedays from the date of posting,and must not be altered,defaced,or covered by any other material.If employees have any question concerning this noticeor compliance with its provisions, they may communicatedirectly with the Board'sRegional Office,6617 FederalOfficeBuilding, 515 Rusk Avenue, Houston, Texas7002, Telephone 228-0611.